t c summary opinion united_states tax_court wendell wilson and angelica m wilson petitioners v commissioner of internal revenue respondent docket no 16610-13s filed date wendell wilson and angelica m wilson pro sese heather k mccluskey for respondent summary opinion gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal_revenue_code in effect for the years under consideration and all rule references continued pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined dollar_figure and dollar_figure income_tax deficiencies for petitioners’ and taxable years respectively respondent also determined dollar_figure and dollar_figure sec_6662 accuracy-related_penalties for and respectively the issues for our consideration are whether petitioners are entitled to foreign_earned_income exclusions under sec_911 for and and whether petitioners are liable for sec_6662 accuracy-related_penalties for and background petitioners resided in querétaro mexico at the time their petition was filed and during the years and wendell wilson petitioner is a citizen_of_the_united_states and angelica wilson is a citizen_of_the_united_states and mexico angelica wilson did not earn income during and petitioner is a ship’s engineer in the merchant marine and his only employment during and was as an engineer on board oceangoing container ships as an engineer he was in charge of the ship’s engine room continued are to the tax_court rules_of_practice and procedure including its electrical mechanical and electronic systems petitioner was a licensed merchant marine for approximately years and his license was issued by the united_states coast guard the marine engineers benefits association meba posts jobs and merchant marines are able to bid on them petitioner would bid on jobs through meba and ultimately would sign a contract with a ship’s captain for a specific voyage petitioner worked on five voyages during and five during each of the contracts petitioner entered into specified an itinerary that included time in foreign ports all of the voyages began and ended in california he did not work or earn income in mexico during and but would generally leave his home in mexico and travel to california where he would board a ship for a voyage to foreign ports during petitioner was on voyages from march through april april through may may through june july through august and august through september for a total of days and earned dollar_figure during petitioner was on voyages from january through march march through april april through may11 november through december and december through december 31for a total of days and earned dollar_figure most of the time the various ships were in international waters during petitioner spent days working in a foreign port or within the territorial waters of a foreign_country during petitioner spent days working in a foreign port or within territorial waters of a foreign_country petitioner employed michael contract an accountant to prepare petitioner’s income_tax returns mr contract had prepared petitioners’ income_tax returns for approximately years before the years before the court petitioner moved to mexico during and mr contract on the basis of petitioner’s place of residence and the fact that he was on ships involved in foreign_travel for his work prepared petitioners’ returns for the taxable years through so as to report that petitioner’s income was exempt from u s taxation after petitioner reported that his income was exempt from u s taxation his returns were audited for and no deficiency was determined by respondent with regard to the tax-exempt status of his income petitioners relied on mr contract with respect to their and income_tax returns discussion during and petitioner was a merchant marine who served on cargo ships that were for most of the time outside u s territorial waters he excluded from gross_income all of the income he earned as foreign_earned_income under sec_911 under sec_911 to be entitled to exclude income a taxpayer must be a qualified_individual and the income must be foreign_earned_income respondent agrees that petitioner is a qualified_individual but contends that his income was not foreign earned foreign_earned_income is income received by a taxpayer from sources within a foreign_country or countries which constitute earned_income attributable to services performed during the time the taxpayer meets the qualified_individual test sec_911 the term foreign_country is defined in sec_1 h income_tax regs as follows any territory under the sovereignty of a government other than that of the united_states it includes the territorial waters of the foreign_country determined in accordance with the laws of the united_states the air space over the foreign_country and the seabed and subsoil of those submarine areas which are adjacent to the territorial waters of the foreign_country and over which the foreign_country has exclusive rights in accordance with international law with respect to the exploration and exploitation of natural_resources international waters are not subject_to the dominion of any single nation 394_us_11 this court has held that income earned in international waters is not excludible under sec_911 petitioner had a permanent home or domiciliary in mexico where he was a bona_fide_resident see sec_911 clark v commissioner tcmemo_2008_71 accordingly during the days petitioner earned_income in the territorial waters of a foreign_country essentially in a port of a foreign_country his earned_income would be exempt under sec_911 on the record before the court and in accord with the statutes and caselaw petitioner was in the territorial waters of a foreign_country for days during and days during during petitioner worked a total of days so that divided by of his income is exempt from u s taxation during petitioner worked a total of days so that divided by of his income is exempt from u s taxation the resulting percentages found by the court for and are to be applied by the parties to petitioner’s maritime income earned for each year in a rule computation we also consider whether petitioners are liable for accuracy-related_penalties under sec_6662 on the resulting underpayments for and respondent determined that petitioners are liable for accuracy-related_penalty for each year for an underpayment attributable to negligence or disregard the percentage for each year has been rounded to the nearest whole number of rules or regulations and or a substantial_understatement_of_income_tax and or a substantial_valuation_misstatement overstatement sec_6662 is applicable where there is an underpayment attributable to negligence disregard of rules or regulations or a substantial_understatement_of_income_tax sec_6662 and see 85_tc_934 sec_6664 provides that the penalty will not apply to any portion of an underpayment if it is shown that there was reasonable_cause for that portion and that the taxpayer acted in good_faith reliance on the advice of a tax professional may be sufficient to establish reasonable_cause and good_faith for the purpose of avoiding the penalty 469_us_241 in order for the reliance to effectively enable the taxpayer to avoid the penalty the adviser must be a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment see 115_tc_43 aff’d 299_f3d_221 3d cir respondent apparently used pro forma blanket language in the determination the court is not aware of a valuation issue between the parties petitioner had employed his preparer for years and relied upon his expertise to report that petitioner’s income was exempt under sec_911 the preparer was informed about petitioner’s residence and the facts surrounding his income earned during international voyages on cargo ships the reporting position had been approved for earlier years and it was reasonable for petitioners to rely on the preparer under these circumstances accordingly we hold that petitioners are not liable for accuracy-related_penalties with respect to any underpayments that may result from our holding on the sec_911 issue to reflect the foregoing decision will be entered under rule
